Title: To John Adams from Elisha Boudinot, 25 March 1799
From: Boudinot, Elisha
To: Adams, John



Sir,
Newark 25 March 1799

I was, as one of the Justices of the Supreme Court of this State, holding a circuit court in the County of Morris—At the breaking up of the court, the grand Jury requested that I would forward to the President, the inclosed address—at first I thought it was giving you too much trouble, but the friends to Government, in the County, urged the propriety of it, as coming from that County in a particular manner; and that it would be attended with good effects in the County at large: I therefore promised to comply with their Request, and hope it will apologize to you sir, for the liberty I have taken.
I pray that the time may shortly arrive when addresses will not be necessary to manifest the attachment of the People to their own government—But whilst the enemies of good order are by their slanders endeavoring to render the Seat of the Chief Majestrate as uneasy as possible—it certainly behoves its friends to convince Him, that he does not stand alone but that every good Man is ready to support him, with their lives & fortunes
I have the honor to be / sir / With the greatest Respect & / Esteem / Your most Obt. Sert

Elisha Boudinot